On Motion for Rehearing.
On motion for rehearing movant Stafford argues that evidence on the former appearance of this case shows the deceased was not an employee of Stafford but was an employee of Cyanamid. Thus, it is contended Cyanamid can not recover under the terms of the indemnity agreement since the action is based on Cyanamid’s sole negligence. See e.g., Code Ann. § 20-504 (b) (Code § 20-504; as amended Ga. L. 1970, p. 441).
Stafford’s argument might have merit if this were the first appeal of this case. However, this case has already been appealed to this court, American Cyanamid Co. v. Ring, 158 Ga. App. 525 (281 SE2d 247), certioraried to the Supreme Court, American Cyanamid Co. v. Ring, 248 Ga. 673 (286 SE2d 1), which reversed our decision upholding the trial court, and then ruled upon on remand by this court, American Cyanamid Co. v. Ring, 161 Ga. App. 317 (289 SE2d 823).
Looking at this case from an historical perspective, we find that Cyanamid moved for a directed verdict against Stafford contending that under the terms of the indemnity agreement Stafford as third party defendant was liable to it for any damages recovered by the plaintiff. The trial judge denied this motion as well as the subsequent *652motion for judgment n.o.v. This court affirmed despite assertions as to the error of this decision by several enumerations of error raised by Cyanamid. See American Cyanamid Co. v. Ring, 158 Ga. App. 525, 527 (2), supra.
The Supreme Court then reversed this court’s decision and held the indemnity contract was in effect. No direction was given other than judgment reversed. On remand to this court, the judgment denying the defendant Cyanamid’s motion for judgment n.o.v. was reversed without either specification or direction.
As we endeavored to point out in the main opinion, it is therefore clear that the issues sought to be raised now concerning the applicability of the indemnity agreement and the evidence relevant thereto were before both our appellate courts. Our decision’s rather extensive recitation of the principles of sole negligence under the terms of a contract of indemnity was designed to emphasize the fact that these issues were ripe for determination at the time the Supreme Court and this Court entered their judgments. Our decision therefore did not make a ruling as to these issues but merely highlighted the fact that, as a result of the judgments by the Supreme Court and Court of Appeals, such issues were laid to rest.
To recapitulate, Cyanamid sought a directed verdict as to Stafford’s liability to it for any damages the plaintiff might recover from Cyanamid on the grounds that there was an existing agreement between the parties and the agreement was applicable because the damages were not due to the sole negligence of Cyanamid.
Therefore, the final judgment by the Court of Appeals reversing the denial of Cyanamid’s motion for judgment n.o.v. against Stafford (American Cyanamid Co. v. Ring, 161 Ga. App. 317, supra) had the effect of conclusively settling those issues now sought to be urged by Stafford.

Motion for rehearing denied.